Citation Nr: 0401075	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for allergic rhinitis.  

2.  Entitlement to an earlier effective date than January 16, 
1990, for the grant of service connection for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
August 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran service 
connection for allergic rhinitis (and assigned a 10 percent 
rating) effective January 16, 1990.


FINDINGS OF FACT

1.  In December 1987, the RO denied the veteran's claim for 
an allergy condition, because an allergy condition was not 
shown on the VA examination, and a chronic allergy condition 
was not shown to have been incurred in or aggravated during 
service.  

2.  The RO informed the veteran of its decision on January 
29, 1988; the veteran did not appeal the decision.

3.  In September 2000, the RO granted the veteran service 
connection for allergic rhinitis, and assigned an effective 
date of January 16, 1990.  

4.  The veteran did not file a claim for service connection 
for an allergy condition between January 29, 1988, and 
January 16, 1990.  

5.  The VA Office of General Counsel opinion, VAOPGCPREC 8-
88, was not the basis for the RO's September 2000 grant of 
service connection.   






CONCLUSION OF LAW

An effective date earlier than January 16, 1990, for the 
grant of service connection for allergic rhinitis is denied.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114 (a) (3), 
3.155, 3.400 (p), (q) (1) (ii), (r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1987 rating decision, the RO denied the 
veteran's claim for an allergy condition.  The RO denied the 
claim because an allergy condition was not shown on the 
current VA examination, and a chronic allergy condition was 
not shown to have been incurred in or aggravated during the 
veteran's service.  The RO informed the veteran of said 
decision on January 29, 1988.  The veteran did not appeal the 
decision, and it became final.  

The veteran submitted a claim for service connection for an 
allergic condition on January 16, 1990, arguing that the 
General Counsel opinion published on November 7, 1988, 
regarding constitutional/developmental conditions, supported 
his claim.  

The veteran submitted a Notice of Disagreement in June 1990.  
The RO issued a Statement of the Case in August 1990.  In a 
letter dated October 1990, the veteran requested an 
additional 120 days to prepare his substantive appeal.  

In a statement dated August 1991, and received on August 5, 
1991, the veteran requested additional time to prepare his 
appeal.  

In a letter dated October 1991, the RO informed the veteran 
that the time limit to perfect his appeal on the issue of the 
denial of service connection for his allergy condition was 
May 22, 1991.  

In a June 2000 decision, the Board reopened and remanded the 
veteran's claim of service connection for allergies.  It 
noted that in September 1998, the RO found that the veteran's 
October 1990 letter was a substantive appeal for purposes of 
perfecting the appeal.  

In September 2000, the RO granted service connection for 
allergic rhinitis, effective January 16, 1990.  The RO 
granted service connection based on a VA examiner's opinion 
from August 2000 wherein he noted that he did not see any 
report of pre-service history of allergies in the service 
medical records.  The RO granted service connection based on 
the history given by the veteran that the symptoms began when 
he first entered service.  


Analysis

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  In this case, there is no 
possibility that any evidence could be obtained that would be 
relevant to the legal question involved, i.e., an earlier 
effective date for the grant of service connection for 
allergic rhinitis.  There is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

As will be explained below, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
received.  38 C.F.R. § 3.400 (2003).

The veteran is not prejudiced by the Board's consideration of 
this claim as VA has already met all notice and duty to 
assist obligations to the claimant under the VCAA.  The 
appellant in this case has been notified as to the laws and 
regulations governing effective dates.  The appellant has, by 
information letters, rating actions, the February 2002 
Statement of the Case, as well as the June and November 2002 
Supplemental Statements of the Case, been advised of the 
evidence considered in connection with this appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  38 C.F.R. § 
3.159(b)(1), (e)).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b) (1), 
(i) (West 2002); 38 C.F.R. § 3.400 (q) (1) (ii), (r) (2003).  

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of receipt of such request.  
38 C.F.R. § 3.114 (a) (3) (2003).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2003).

In a December 1987 rating decision (with letter advising the 
veteran of the decision mailed on January 29, 1988), the RO 
denied the veteran's claim for an allergy condition.  The 
December 1987 decision is a final decision, and constitutes 
the last final disallowance regarding service connection for 
an allergy condition.   

Pursuant to the laws and regulations cited above, the 
effective date of service connection for allergic rhinitis 
should be the later date of either the date he filed his 
claim to reopen his claim of service connection for allergic 
rhinitis, or the date that entitlement arose.  

While it may be argued that entitlement to service connection 
arose earlier than January 16, 1990, this is the first date 
which can be interpreted as a claim for service connection 
after the RO's December 1987 denial.  In most circumstances, 
the law regarding effective dates when new and material 
evidence is received after a final disallowance does not 
allow for an earlier date than the date the claim was filed, 
in this case January 16, 1990.  38 C.F.R. § 3.400 (q) (1) 
(ii), (r) (2003).  

The veteran is not entitled to an earlier effective date 
under 38 C.F.R. § 3.114, the regulation regarding earlier 
effective dates pursuant to liberalizing regulations.  The VA 
Office of General Counsel opinion, VAOPGCPREC 8-88 (which 
held that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service, or which preexist service and progress at an 
abnormally high rate during service) was liberalizing in some 
instances, but did not form the basis for which service 
connection was granted in September 2000.  Also, when the 
veteran's claim was denied in December 1987, no mention was 
made of the veteran's allergies being a congenital or 
developmental condition.  Instead, the veteran's claim was 
denied because an allergy condition was not shown on the 
current VA examination, and a chronic allergy condition was 
not shown to have been incurred in or aggravated during the 
veteran's service.  When the veteran's claim was granted in 
September 2000, it was granted because these deficiencies in 
the veteran's claim had been addressed, not because of the 
aforementioned General Counsel opinion.  

In summary, the preponderance of the evidence is against the 
claim.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim for an effective date earlier than 
January 16, 1990, for the grant of service connection for 
allergic rhinitis must be denied.  38 U.S.C.A. §§ 5107 (b) 
(West 2002).


ORDER

An effective date earlier than January 16, 1990, for the 
grant of service connection for allergic rhinitis is denied.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (codified 
at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice as required 
under these provisions.  This should be accomplished prior to 
a final decision.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.  

The rating criteria for allergic or vasomotor rhinitis under 
Diagnostic Code 6522 (effective September 5, 1996) provide a 
30 percent rating if the veteran has polyps as a result of 
his rhinitis.  However, it is not clear from the veteran's 
most recent examination whether or not he has polyps.  
Therefore, the veteran should also be scheduled for a VA 
examination to make such determination.  

Regarding the veteran's allergic rhinitis, the schedular 
criteria by which it is rated changed during the pendency of 
the veteran's appeal. See 61 Fed. Reg. 46727 (September 5, 
1996), codified at 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Therefore, adjudication of the increased rating claim for the 
allergic rhinitis must also include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used. Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The appellant and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim 
requesting a higher initial rating than 
10 percent for allergic rhinitis.  The 
letter should also specifically inform 
the appellant and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the VA will attempt to obtain on 
the claimant's behalf.  This notice 
should be consistent with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, 5103A and 
any other applicable precedent.  

2.  The RO should take the appropriate 
steps to obtain all current records of 
the veteran's for his allergic rhinitis. 

3.  Only after the directives in 
paragraphs 1 and 2 above are complied 
with, the RO should schedule the veteran 
for a VA examination.  It is imperative 
that the veteran's claims folder be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate special studies or tests are 
to be accomplished.  A complete rationale 
for any opinion expressed must be 
provided.  The examiner's report must 
include answers to the following 
questions: 

a.  Does the veteran's rhinitis have 
moderate crusting?

b.  Does the veteran's rhinitis have 
ozena, and if it does, can it be 
called "marked"?

c.  Is the veteran's rhinitis 
productive of atrophic changes?

d.  Is the veteran's rhinitis 
productive of anosmia?

e.  Does the veteran have polyps as 
a result of his rhinitis?

A complete rationale for all opinions 
expressed must be provided.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claim should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding the issue of a higher initial 
rating than 10 percent for allergic 
rhinitis, which includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The appellant 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



